Case 18-02249-TPA        Doc 19    Filed 03/28/19 Entered 03/28/19 15:19:59 FILED
                                                                             Desc Main
                                   Document     Page 1 of 2                 3/28/19 2:58 pm
                                                                            CLERK
                                                                            U.S. BANKRUPTCY
                                                                            COURT - :'3$

                        UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA



 In re:                                       )
                                              )     Case No. 17-20526-TPA
 UNIQUE VENTURES GROUP, LLC,                  )
                                              )     Chapter 11
                        Debtor,               )
                                              )     JUDGE THOMAS P. AGRESTI
                                              )
 ALBERT’S CAPITAL SERVICES, LLC, as           )     Adv. No: 18-02249-TPA
 Plan Administrator,                          )
                                              )     Related to Doc. Nos. 4, 18
                             Plaintiff,       )
 vs                                           )
                                              )
 REINHART FOODSERVICE, L.L.C.,                )
                                              )
                             Defendant.       )
                                              )

 ORDER ON MOTION REQUESTING COURT APPROVAL OF SETTLEMENT
                 OF ADVERSARY PROCEEDING

          Upon consideration of the Motion Requesting Court Approval of Settlement of

Adversary Proceeding, filed by Albert’s Capital Services, LLC, as the Plan Administrator

(the “Plan Administrator”) of the Chapter 11 bankruptcy of Unique Venture Group, LLC,

and the Court having considered the motion, and good and sufficient cause appearing

therefore, it is HEREBY:

          ORDERED, that terms not defined herein shall have the meanings

ascribed to them in the Motion; and it is further

          ORDERED, that the relief sought by Plan Administrator in its Motion is hereby

granted; and it is further
Case 18-02249-TPA      Doc 19    Filed 03/28/19 Entered 03/28/19 15:19:59         Desc Main
                                 Document     Page 2 of 2


       ORDERED, that the Settlement Agreement and all terms therein attached to the

Motion are approved by the Court including specifically (1) that the defendant is to pay a

lump sum of $15,000 to the Plaintiff in full settlement of the claims at issue in this

adversary proceeding within 30 days of the Court’s entry of this Order, (2) that the

parties to this proceeding agree to the complete release of any claims between them save

for any debts owed to Defendant and scheduled as undisputed, any claim previously

allowed by this Court, and Defendant’s 502(h) claim arising out of this settlement; and it

is further

       ORDERED, that this matter is dismissed subject to this Court’s retention of

jurisdiction over the enforcement of the Settlement Agreement; and it is further

       ORDERED, that the Plan Administrator is authorized to disburse to special

counsel for the plaintiff in this matter the attorney fee of $6,000 which represents a

40% contingent fee of the settlement amount per the terms of special counsel’s

engagement.



Dated: March 28, 2019                            BY  H COURT:
                                                  Y THE


                                                 ______________________
                                                 ______________
                                                             _ __
                                                                _ ____
                                                                     ____
                                                 JUDGE THOMAS P. AG
                                                                 AGRESTI
                                                                 A RESTI



 The Clerk shall close
   this Adversary
